DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Information Disclosure Statement 
3. 	The information disclosure statement (IDS) was submitted on 10/13/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Response to Preliminary Amendment
4.	As per Applicant’s instruction as filed on 10/13/21, claim 1 has been canceled, and claims 2-7 have been newly added.

Claim objection
5.	Claim 2 is objected to because of the following informalities: 
	Claim 2 recites “…, sample column accrossings the target boundary,”.
	There is a typo with the word “accrossings”.
	The Examiner suggests using the word “crossings” or “across” to fix the issue with the spelling.
Appropriate correction is required.

Non-Statutory Double Patenting 
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 2-7 are rejected on the ground of nonstatutory (obviousness-type) double patenting as being unpatentable over claims 1 and 6-10 of U.S. Patent No (10,326,988 B2) in view of Cha et al (2006/0146941 A1) and Ikai et al (2013/0077884 A1). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the novel subject matter(s) of claims 2-4 and 6-7 in the instant/present application is fully disclosed in the above patent and is covered by the above patent, since the above patent and the instant/present application are claiming common subject matter, as follows:


Claims 2-4 and 6-7 recite substantially all of claimed features as recited in the patented claims 1-10 and 16-17 with the exceptions of: 
encoding image information including information on the deblocking filtering to generate the bitstream;
filtering samples neighboring the boundary of the deblocking filtering unit block based on the determined strong filtering or weak filtering,
wherein the deblocking filtering unit block corresponds to the 8x8 pixel block when the transform block and the prediction block are smaller than the 8x8 pixel block.
However, Cha et al teaches deblocking control method comprising:
encoding image information including information on the deblocking filtering (output to 190 and/or 290) to generate a bitstream (Fig. 8, enhanced/base layer bitstream); and
filtering samples (p) neighboring a boundary (horizontal or vertical) of the deblocking filtering unit block, in order to decide a deblocking filter strength according to whether a block constituting the decoded frame is coded by an intra BL mode and perform a deblocking filtering with respect to a boundary between the block and its neighboring block according to a decided/determined deblocking filter strength (abs.; Figs. 4-6; paras. [0053-0055], [0027]).
Furthermore, Ikai et al teaches image decoding/encoding device and filtering device comprising:
wherein MB parameter is constituted by a block type, a prediction block size, a transform block size, and a prediction parameter, and the block type indicates whether a block is an intra block or an inter block, wherein the prediction block size indicates whether the size of a prediction block is 16x16, 8x8, or 4x4, and the transform block size indicates whether the size of a transform is 16x16, 8x8, or 4x4, in order to realize a filter device capable of high-speed processing through parallelization while attaining high coding efficiency with use of an ALF (adaptive loop filter) (paras. [0028], [0096], [0109]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the U.S. Patent No (9,986,263 B2) to incorporate/combine Cha et al’s teachings as above so as to encode image information including information on the deblocking filtering (output to 190 and/or 290) to generate the bitstream, and filter samples (p) neighboring the boundary of the deblocking filtering unit block based on the determined strong filtering or weak filtering, in order to decide a deblocking filter strength according to whether a block constituting the decoded frame is coded by an intra BL mode and perform a deblocking filtering with respect to a boundary between the block and its neighboring block according to the decided/determined deblocking filter strength, and further incorporate/combine 
Ikai et al’s teachings as above so that the deblocking filtering unit block corresponds to the 8x8 pixel block when the transform block and the prediction block are smaller than the 8x8 pixel block, in order to realize a filter device capable of high-speed processing through parallelization while attaining high coding efficiency with use of an ALF (adaptive loop filter).
Furthermore, since dependent claim 5 is directed to further limitations based on the independent claim 2, claims 2-7 as a whole do fall within the classes set forth in the nonstatutory obviousness-type double patenting rejection as set forth above. 

Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

9.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 2 and 5-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cha et al (2006/0146941 A1) in view of Ikai et al (2013/0077884 A1).
Regarding claims 2 and 7, Cha et al discloses a deblocking filtering method, performed by an encoding apparatus, the method comprising:
deriving a boundary of a deblocking filtering unit block in a reconstructed picture, wherein the deblocking filtering unit block is a unit block on which deblocking filtering is performed (Figs. 3-6, S10);
setting a boundary strength (Bs = 1 to 4) of a target boundary in the boundary of the deblocking filtering unit block (paras. [0052-0066]); and
applying deblocking filtering on the boundary of the deblocking filtering unit block using two bSs (Bs = 1 to 2) for the target boundarys in the boundary of the deblocking filtering unit block (paras. [0052-0066]);
encoding image information including information on the deblocking filtering (output to 190 and/or 290) to generate the bitstream (Fig. 8, enhanced/base layer bitstream).
wherein the applying deblocking filtering includes:
determining, based on predetermined sample row or sample column acrossing the target boundary (Figs. 3-6, S10), whether the deblocking filtering is to be applied, when the bS value set for the target boundary is larger than 0 (e.g., conditions for Bs 1, 2, 4, or 4) (paras. [0052-0066]);
determining whether strong filtering (Bs > 1, heightened/increased filter strength) or weak filtering (Bs = 1, baselines filtering) is applied when it is determined that the deblocking filtering is to be applied (paras. [0057-0062]) 
filtering samples neighboring the boundary of the deblocking filtering unit block based on the determined strong filtering or weak filtering, (abs.; Figs. 4-6; paras. [0053-0066]); 
wherein the deblocking filtering unit block corresponds to a transform block, a prediction block or an 8x8 pixel block (para. [0053]); and
wherein a length of the target boundary to which the bS is set is 4 pixel (4x4 pixel block) (para. [0053]).
Cha et al does not seem to particularly disclose:
wherein the deblocking filtering unit block corresponds to the 8x8 pixel block, when the transform block and the prediction block are smaller than the 8x8 pixel block.
However, Ikai et al teaches image decoding/encoding device and filtering device comprising:
wherein MB parameter is constituted by a block type, a prediction block size, a transform block size, and a prediction parameter, and the block type indicates whether a block is an intra block or an inter block, wherein the prediction block size indicates whether the size of a prediction block is 16x16, 8x8, or 4x4, and the transform block size indicates whether the size of a transform is 16x16, 8x8, or 4x4, in order to realize a filter device capable of high-speed processing through parallelization while attaining high coding efficiency with use of an ALF (adaptive loop filter) (paras. [0028], [0096], [0109]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the deblocking filtering method as taught by Cha et al to incorporate/combine Ikai et al’s teachings as above so that the deblocking filtering unit block corresponds to the 8x8 pixel block, when the transform block and the prediction block are smaller than the 8x8 pixel block (4x4), in order to realize a filter device capable of high-speed processing through parallelization while attaining high coding efficiency with use of an ALF (adaptive loop filter).
Regarding claim 5, Cha et al discloses,
wherein whether the deblocking filtering is to be applied is determined based on the predetermined sample row when the target boundary is a vertical edge (Fig. 4; Vertical boundary/edge; paras. [0053-0066]), and
wherein whether the deblocking filtering is to be applied is determined based on the predetermined sample column when the target boundary is a horizontal edge (Fig. 5; Horizontal boundary/edge) (Figs. 3-5; paras. [0053-0066]).
Regarding claim 6, Cha et al discloses, wherein the bS is one of 3 case values, the 3 case values includes 0, 1, and 2 (Fig. 3; Bs = 0, 1, and 2).

11.	Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Cha et al (2006/0146941 A1) and Ikai et al (2013/0077884 A1) as applied to claim 2 above, and further 
 in view of An et al (2011/0222607 A1).
Regarding claim 3, Cha et al discloses, wherein the setting the bS includes setting the bS value of the target boundary to 3 in a case that at least one of two blocks facing the target boundary as a boundary is intra-coded; 
setting the bS value of the target boundary to 1 in a case that the target boundary is a deblocking filtering target and not in the case that at least one of two blocks with the target boundary as a boundary is intra-coded (Fig. 3; Bs = 1); and 
setting the bS value of the target boundary to 0 in a case that the target boundary is not a deblocking filtering target (Fig. 3; Bs = 0).
Cha et al does not seem to explicitly disclose, wherein the setting the bS includes setting the bS value of the target boundary to 2 in the case that at least one of two blocks facing the target boundary as a boundary is intra-coded.
However, An et al teaches deblock filter and filtering method comprising:
checking if at least one of two adjacent blocks is an intra-coded block and accordingly generating a checking result, and utilizing a control circuit to set a boundary strength utilized for determining a filtering strength of a deblocking filtering scheme according to the checking result, wherein a specific value is assigned to the boundary strength as long as the checking result indicates that at least one of the two adjacent blocks is the intra-coded block, in order to  improve and enhance deblocking filtering method and related deblocking filter (abs.; Fig. 2, 206; paras. [0010], [0016], [0008]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the deblocking filtering method as taught by Cha et al to incorporate/combine An et al’s teachings as above so that the setting the bS includes setting the bS value of the target boundary to the specific value (e.g., 2 or 3) in the case that at least one of two blocks facing the target boundary as a boundary is intra-coded, in order to  improve and enhance deblocking filtering method and related deblocking filter.

12.	Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Cha et al (2006/0146941 A1), Ikai et al 2013/0077884 A1), and An et al (2011/0222607 A1) as applied to claim 3 above, and further in view of Sun (2006/0126962 A1).
Regarding claim 4, Cha et al discloses, wherein the case in which the bS is set to 1 is not the case in which at least one of two blocks with the target boundary as a boundary is intra-coded and includes:
a case in which the two blocks with the target boundary as a boundary have different reference pictures or different motion vectors (Figs. 2-3; Bs = 1 or 0).
Cha et al does not seem to explicitly disclose a case in which at least one of the at least one of two blocks with the target boundary as a boundary includes a transform coefficient other than 0.
However, Sun teaches spatial scalable video coding comprising a target boundary as a boundary strength (Bs) including a transform coefficient other than 0, in order to reduce blocking artifacts with reduced complexity (Figs. 7-8, 114-116; paras. [0066-0069]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the deblocking filtering method as taught by Cha et al to incorporate/combine Sun’s teaching as above so that the case in which at least one of the at least one of two blocks with the target boundary as the boundary includes the transform coefficient other than 0, in order to reduce blocking artifacts with reduced complexity.

Conclusion
13.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Sun (2011/0116549 A1), System/method for reducing blocking artifacts with reduced complexity for spatially-scalable video coding.

14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

15.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN S AN/Primary Examiner, Art Unit 2483